DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“Provided are”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-187019.
As to claim 1, JP 60-187019 discloses a pipe joint comprising a male joint (1) and a female joint (Fig. 3) into which the male joint is inserted, wherein the male joint has: a male joint main body (13) and a cap (16) that is fixed at a base end of the male joint main body, with a male joint O-ring (see following annotated figure) interposed between the cap and the male joint main body.

    PNG
    media_image1.png
    442
    589
    media_image1.png
    Greyscale


JP 60-187019 fails to expressly teach that a cross-section diameter of the male joint O-ring is 3 to 10 mm and wherein a clearance between the male joint main body and the cap is 3 to 13% of the cross-section diameter of the male joint O-ring.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify JP 60-187019 such providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify JP 60-187019 such that a cross-section diameter of the male joint O-ring is 3 to 10 mm and wherein a clearance between the male joint main body and the cap is 3 to 13% of the cross-section diameter of the male joint O-ring for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or 

As to claim 2, JP 60-187019 discloses the pipe joint according to claim 1, wherein the female joint has, at a base end: a second mounting shaft (portion of 44); and a female joint O-ring (34) mounted on the second mounting shaft.
JP 60-187019 fails to expressly teach that a cross-section diameter of the female joint O-ring is 3 to 10 mm and wherein a clearance between the female joint (44) and a fixing hole of a structure (43) to which the female joint is fixed is 3 to 13% of the cross-section diameter of the female joint O-ring.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify JP 60-187019 such that a cross-section diameter of the female joint O-ring is 3 to 10 mm and wherein a clearance between the female joint and a fixing hole of a structure to which the female joint is fixed is 3 to 13% of the cross-section diameter providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify JP 60-187019 such that a cross-section diameter of the female joint O-ring is 3 to 10 mm and wherein a clearance between the female joint and a fixing hole of a structure to which the female joint is fixed is 3 to 13% of the cross-section diameter of the female joint O-ring, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 

As to claim 3, JP 60-187019 discloses a pipe joint according to claim 1, wherein the male joint has a tapered surface (on valve portion 36, like that shown on corresponding valve portion 49 in Fig. 3) at a leading end that is inserted into the female joint.

As to claim 5, JP 60-187019 discloses a joint connection device having a plurality of pipe joints (refer to Fig. 2) according to claim 1, comprising: a male connection unit having a plurality of the male joints (1); and a female connection unit having a plurality of the female joints (Fig. 3), wherein the male joints and the female joints are connected to each other as the male connection unit is placed on the female connection unit.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-187019 in view of Vyse et al (US 4,203,321).
As to claim 4, JP 60-187019 discloses a pipe joint according to claim 1, except that the male joint main body and the female joint each have: a washer; and a retaining ring provided at a leading end side of the washer.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify JP 60-187019 to include a retaining ring and washer in the male end of the pipe assembly, as taught by Vyse et al, in order to retain the valve support in the male end of the pipe assembly, and to modify the retaining ring device in the female end of the pipe assembly with a retaining ring and washer as taught by Vyse et al, in order to provide an alternative effective means by which to retain the valve portion in the male end of the pipe assembly that also would have been obvious to try.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walker discloses a retaining clip/washer ring assembly for a pipe joint.
Krupp discloses a male/female pipe joint assembly utilizing O-rings and including a valve.

Thompson discloses a male/female pipe joint assembly utilizing O-rings and including a valve.
Dockery discloses a male/female pipe joint assembly utilizing O-rings.
Healy discloses a male/female pipe joint assembly utilizing O-rings and including a valve.
Majkrzak discloses a valve block mounting arrangement including O-rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679